          Case 1:19-cv-01063-LY Document 58 Filed 04/17/20 Page 1 of 4




                            UNITED STAES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

 EMILY GLIBY, TEXAS DEMOCRATIC                   §
 PARTY, DSCC, DCCC, AND TERRELL                  §
 BLODGETT,                                       §
           PLAINTIFFS,                           §
                                                 §
 V.                                              §    Cause No. 1:190-cv-1063-LY
                                                 §
 RUTH HUGHS, IN HER OFFICIAL                     §
 CAPACITY AS TEXAS SECRETARY                     §
 OF STATE,                                       §
           DEFENDANT.                            §

       NON-PARTY HARRIS COUNTY REPUBLICAN PARTY MOTION TO QUASH
     SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO
             PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

TO THE HONORABLE COURT

        NOW COMES the Harris County Republican Party, a non-party to this cause, and

makes this Motion to Quash the Subpoena to Produce Documents, Information, or Objects or to

Permit Inspection of Premises in a Civil Action, herein after Subpoena, propounded on it by

Plaintiffs and in support would show the following:

                 MOTION TO QUASH PURSUANT TO FRCP 45(d)(3)(A)(i)

1.      On a timely motion, the Court must quash or modify a subpoena that fails to allow a

reasonable time to copy. Fed. R. Civ. P. 45(d)(3)(A)(i). In this case, Plaintiffs have given a non-

party less than two weeks to comply with the eight-page Subpoena.

2.      Plaintiffs’ Subpoena includes broad and complex definitions of people, documents,

legislation considered by the Texas Legislature, and seeks voter data as far back as 2012.




                                                1
            Case 1:19-cv-01063-LY Document 58 Filed 04/17/20 Page 2 of 4




3.       The Harris County Republican Party, a stranger to this litigation, was served with the

Subpoena on Saturday, April 4, 2020, and was commanded to comply with the subpoena by

Friday, April 17, 2020.

4.       Harris County Republican Party cannot reasonably conduct a thorough search of its

records, including the hiring of the necessary technology consultants, within a less than two-

week time frame. Especially, during a time of national emergency whereby most people are

following the guidelines of the Center for Disease Control to avoid the spread of the COVID-19

virus.

5.       Harris County Republican Party is timely in making this Motion to Quash as it has made

the motion on or before the compliance date of the Subpoena.

6.       Accordingly, the Subpoena must be quashed or modified to allow Harris County

Republican Party sufficient time to conduct a search and review the information it may possess

to evaluate whether any privileges or objections are necessary.

                  MOTION TO QUASH PURSUANT TO FRCP 45(d)(3)(A)(iv)

7.       On a timely motion, the Court must quash or modify a subpoena that subjects the

recipient to an undue burden. Fed R. Civ. P. 45(d)(3)(A)(iv). Moreover, Rule 45(d)(1) requires

parties issuing a subpoena to “take reasonable steps to avoid imposing an undue burden or

expense on a person subject to the subpoena.” Fed. R. Civ. P. 45(d)(1).

8.       In order to comply with Plaintiffs’ Subpoena, Harris County Republican Party would

have to hire a third party to search each and every computer used by its staff for any of the

documents or data, going back to 2012.




                                                 2
          Case 1:19-cv-01063-LY Document 58 Filed 04/17/20 Page 3 of 4




9.     The subpoena seeks records from the Harris County Republican Party – a political

organization which consists of hundreds of precinct chairs and the County Chair – and

“committees, elected leaders, employees, staff, agents, witnesses, vendors, and/or consultants.”

10.    It would take enormous time and expenses – which we cannot now reasonably quantify –

to conduct the necessary communications, searches, gathering, and review to comply with these

requests, in the midst of the current COVID-19 lockdown, for a subpoena served 13 days before

it demanded production in Austin.

11.    There are easily over a thousand people covered by the Subpoena since it requests

information as far back as 2012. In addition to paid staff, hundreds of volunteers have been

directly involved in early voting in some way.

12.    Additionally, while the Primary staff used some permanent Harris County Republican

Party computers, those computers have been replaced over the years. Since 2014, when The

Honorable Paul Simpson became Chairman, most Harris County Republican Party staff (and

some Primary staff) used their own personal computers, smartphones, or tablets to conduct

Harris County Republican Party business. Furthermore, many former employees and volunteers

have moved elsewhere in the country, and email accounts have been cancelled or deactivated.

13.    Suffice it to say, compliance with the Subpoena would require contacting hundreds of

current and former employees, elected officials, vendors, consultants, and volunteers, to find

potentially responsive materials and then to review and produce the requested materials. Even

absent the COVID-19 lockdown, trying to gather the requested materials would take months,

requiring contacting every person covered by the requests, and rummaging through countless

hard-copy and electronic files and emails, trying to obtain and review for responsiveness and

privilege all the requested documents and communications. This effort would consume the time




                                                 3
          Case 1:19-cv-01063-LY Document 58 Filed 04/17/20 Page 4 of 4




and energy of the currently limited staff who could work on this and be a significant distraction

from the work they have to do for the Harris County Republican Party. That expense and

distraction may be a goal of the Democrat Plaintiffs, but it is not appropriate to use this lawsuit

to paralyze an opposing political party that is a non-party to the lawsuit.

14.    Harris County Republican Party is timely in making this Motion to Quash as it has made

the motion on or before the compliance date of the Subpoena.

15.    Accordingly, the Subpoena must be quashed or modified to alleviate the undue burden on

the Harris County Republican Party.

                                      PRAYER FOR RELIEF

       WHEREFORE, Harris County Republican Party, a non-party to this cause, respectfully
requests the Court:
       (a) Quash the Subpoena propounded on Saturday, April 4, 2020; or

       (b) Modify the Subpoena to allow for sufficient time to comply and alleviate the undue
           burden placed on the Harris County Republican Party.

Dated: April 17, 2020                                 Respectfully submitted,

                                                       /s/ James E. Trainor, III
                                                      James E. “Trey” Trainor, III
                                                      TX State Bar No. 24042052
                                                      TRAINOR LAW FIRM, P.C.
                                                      4301 W. William Cannon Dr.,
                                                      Suite B150-513
                                                      Austin, TX 78749
                                                      Telephone: (512) 924-6501
                                                      Email: trey@trainorlawtx.com

                                                      Joseph M. Nixon
                                                      TX Bar No. 15244800
                                                      NIXON LAW FIRM, P.C.
                                                      6363 Woodway Dr., Suite 800
                                                      Houston, TX 77057
                                                      Telephone: (713) 550-7535
                                                      Email: joe@nixonlawtx.com




                                                  4
